216 Ga. App. 648 (1995)
PIT STOP, INC.
v.
JACKSON et al.
A94A2769.
Court of Appeals of Georgia.
Decided March 14, 1995.
Bentley, Karesh & Seacrest, Gary L. Seacrest, Karsten Bicknese, Gerald P. Ruleman, for appellant.
Hill & Henry, Wm. Ralph Hill, Jr., for appellees.
RUFFIN, Judge.
Ray and Charlotte Jackson, individually and as guardians and next friends of their daughter, K. C. Marie Jackson ("Ms. Jackson"), brought a negligence action against several entities, including Pit Stop, Inc. ("Pit Stop"), for injuries sustained by Ms. Jackson in an automobile collision. Ms. Jackson was a passenger in a vehicle which was struck by an 18-wheel tractor-trailer while turning onto the highway from Pit Stop, a convenience store and filling station.
On April 4, 1994, Pit Stop filed a motion for summary judgment and a written request for oral argument, and Mr. and Mrs. Jackson responded to the motion on April 29, 1994. Oral argument on the motion was set for May 16, 1994 at 10:00 a.m. However, on May 5, 1994, despite the request for oral argument, the trial court denied Pit Stop's motion without a hearing. This appeal followed.
1. Pit Stop first enumerates as error the trial court's denial of its motion for summary judgment without affording oral argument properly requested by Pit Stop pursuant to Uniform Superior Court Rule 6.3. All parties concur that the court erred in failing to conduct a hearing as requested.
Uniform Superior Court Rule 6.3 provides in pertinent part that "oral argument on any motion for summary judgment shall be permitted upon written request if such request is made not later than five (5) days after the time for response." (Emphasis supplied.) Pit Stop's request was timely filed; thus, the trial court improperly denied Pit Stop its right to be heard. Link v. Doe, 203 Ga. App. 388 (1) *649 (416 SE2d 874) (1992); Thomas v. Schouten, 210 Ga. App. 244 (1) (435 SE2d 746) (1993). Accordingly, the denial of summary judgment must be reversed, and Pit Stop must be afforded oral argument as provided by Rule 6.3.
2. Pit Stop's remaining enumerations of error are moot.
Judgment reversed. Birdsong, P. J., and Blackburn, J., concur.